DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. Claims 15-32 are currently pending. Applicant’s amendments are sufficient to overcome the previous 112(a) rejection of record with the support for the new claim language being found in Figure 2. 
 
Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to independent claim 15 and mirrored amendments to independent claim 24 have been reviewed are found to be allowable over the prior art. Applicant has clarified their claim language to read “when the operating number of the compressor unit decreases, a drive frequency of compressor units that continue to be operated is controlled o have a constant value.” Applicant has required the drive frequency of the still active compressor units to remain constant upon a decrease in number of operating compressors. The previously cited Ren (JP 2014-152698 A) reference teaches a method of increasing and decreasing the active number of compressors in a system however in steps S11-S12 and S17-S18 in Figure 2, Ren discloses that the compressor with a specific operating characteristic will change to a different operating mode which is a change in drive frequency. A change to this operation method would require hindsight rationale and therefore would not be obvious over the prior art. For at least this reason, independent claims 15 and 24 along with their respective dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746